Title: First Report of the Committee to Digest the Resolutions of the Committee of the Whole respecting Canada, &c., [17 June 1776]
From: Committee of the Continental Congress
To: 


                    
                        [17 June 1776]
                    
                    Resolved 

   
   R. 1. pospon’d

 that the Commissioners for Indian affairs in the Northern department be directed to use their utmost endeavors to procure the assistance of the Indians within their department to act against the enemies of these colonies, that they particularly endeavor to engage them to undertake the reduction of Niagara, engaging on behalf of Congress to pay them 133 ⅓ dollars for every prisoner they shall take and bring to head quarters, or to the said Commissioners.
                    Resolved 

   
   R. 2. pospon’d

 that the Commissioners for Indian affairs in the Middle department be directed to use their utmost endeavors to procure the assistance of the Indians within their department: that they particularly endeavor to engage them to undertake the reduction of  Detroit upon the same terms offered the Indians who shall go against Niagara.
                    Resolved 

   
   R. 3. pospon’d

 that the Commissioners in each of the said departments be directed to employ one or more able partisans whom the Congress will liberally reward for their exertions in the business to be committed to them.
                    Resolved 

   
   R. 4. referred to NJ and P for the mode

 that it is the opinion of this Committee that there be raised for the service of the United colonies one battalion of Germans.
                    Resolved 

   
   R. 5.

 that the companies of rifle men from Virginia and Maryland be regimented, and that the regiment be compleated to the original number of the Pennsylvania battalion.
                    Resolved 

   
   R. 6. a.

 that the Pennsylvania battalion of rifle men be compleated to their original establishment.
                    Resolved 

   
   R. 6. b.

 that two companies of the forces now in the Delaware counties be ordered to Cape May.
                    Resolved 

   
   R. 7.

 that the committee appointed to Contract for cannonbe directed to procure a number of brass or iron, field peices to be made or purchased immediately.
                    Resolved 

   
   R. 8. Committee already appointed to provide medicines.

 that a proper assortment of medicines be sent to Canada.
                    Resolved 

   
   R. 9.

 that Mr. James Mease be directed to purchase and forward to the Quarter master general in New York as much cloth for tents as he can procure.
                    Resolved 

   
   R. 10. Committed to the Committee of which Mr. Shearman is Chairman.

 that proper persons be appointed by Congress to purchase such articles as may be wanted for the use of the soldiers in Canada and send the same to Albany, that they may be forwarded to the army in Canada: and that they be particularly attentive to provide in time a sufficient number of leathern breeches and underwaistcoats, and such other winter cloathing as may be necessary for them.
                    Resolved 

   
   R. 11.

 that the Committee appointed to contract for the making of shoes for the army, be directed to forward with all expedition to the Quarter master in Canada such as are already provided.
                    Resolved 

   
   R. 12.

 that Prisoners taken by continental arms be not exchanged by any authority but the Continental Congress.
                    Resolved 

   
   R. 13.

 that it is the opinion of this Committee that all vessels which sailed from the port or harbor of Boston whilst the town of Boston was in possession of the enemy having on board effects belonging to the enemies of America and which have been or may be seized, be liable, together with the said effects, to confiscation;  in the same manner and proportions as have been heretofore resolved by Congress.
                    Resolved 

   
   R. 14.

 that the Continental agents in the respective colonies where no courts have been established for the trial of captures have power and be directed to dispose at public sale of such articles of a perishable nature as shall be taken from the enemies of America, and that the money arising from such sale be liable to the decree of such court whenever established.
                    Resolved that the inventory of the Ordinance stores taken by Capt. Manly be sent to General Washington, and that he be requested to appoint a person on the part of the colonies to join one on the part of Captain Manly and his crew, who, having first taken an oath for that purpose, shall proceed to value the same, and if they cannot agree in the value they shall call in a third person to determine the same: that the report of such persons be returned to Congress so soon as may be, and the value of the stores belonging to Captn. Manly and his crew be thereupon transmitted them.
                